Citation Nr: 0211317	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  94-34 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
head trauma to include a seizure disorder and dizziness.  

(The issue of entitlement to an increased (compensable) 
evaluation for a healed left lung granuloma will be the 
subject of a future decision.)


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
March 1982. .

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1993, 
from the St. Petersburg, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for residual of 
head trauma to include a seizure disorder and dizziness; and 
denied an increased evaluation for a healed granuloma of the 
left lung.

During the pending appeal, the claims file was transferred to 
the Philadelphia Regional Office and Insurance Center (ROIC), 
returned to the St. Petersburg RO and then transferred to the 
Buffalo RO.  

In March 1995 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

The Board remanded the claim in May 1997 and May 2000 for 
further development.   

The RO most recently determined in February 2002 that a 
compensable evaluation was not warranted for healed granuloma 
of the left lung and determined that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for a seizure disorder. 

The claim has been returned to the Board for appellate 
review.

The Board is undertaking additional development of the issue 
of entitlement to an increased (compensable) evaluation for 
healed left lung granuloma pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104, (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23,2002 (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.  


FINDINGS OF FACT

1.  The RO determined that there was no new and material 
evidence to reopen a previously denied claim of service 
connection for residuals of head trauma to include a seizure 
disorder when it issued an unappealed rating decision in 
March 1990.  

2.  The evidence submitted since the final March 1990 rating 
decision does not bear directly or substantially upon the 
issue at hand, is essentially duplicative or cumulative; and 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the final March 1990 decision wherein 
the RO declined to reopen the claim of entitlement to service 
connection for residuals of head trauma to include a seizure 
disorder is not new and material, and the veteran's claim for 
that benefit is not reopened.  38 U.S.C.A. §§ 5104, 5108, 
7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104, 3.156, 
20.1103 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the March 1990 
rating decision wherein the RO denied reopening the 
previously denied claim of entitlement to service connection 
for a seizure disorder is reported in pertinent part below.

Service medical records show that the veteran sought 
treatment in April 1981 after being hit in the head the 
previous evening.  There was no loss of consciousness.  His 
head was normal cephalic and there was no evidence of trauma.  
The assessment questioned mild concussion/trauma/contusion.  
The following day he sought treatment for a headache of one 
day duration.  He reported being hit by a fist in the temple 
area and that he passed out but did not know the duration.  
He also complained of nausea.  Two days later he sought 
treatment for a headache of several days duration and was 
assessed with sinus congestion.  

In June 1981, the veteran was found lying beside a road 
unconscious after being assaulted.  Bystanders reported that 
he was unresponsive for three minutes but was conscious when 
emergency personnel arrived.  It was noted that he was 
apparently assaulted, with no loss of consciousness, had 
ingested alcohol and complained of pain in various places.  

In October 1981, the veteran complained of being assaulted 
and hit in the head thirty minutes earlier.  There was no 
loss of consciousness.  There was mild tenderness to midline 
top of skull and two minor abrasions to his knee.  The 
assessment was head trauma.  

Upon examination in February 1982 prior to discharge, the 
veteran was clinically evaluated as normal.  In his report of 
medical history, he denied ever having or having at the time 
of completing the report frequent or severe headache, 
dizziness or fainting spells, and head injury.  

Post service, an admission notice shows that the RO was 
notified that the veteran was admitted to Humana Hospital at 
Ft. Walton Beach in September 1986.  

In June 1986, the veteran was referred by Vocational 
Rehabilitation for a neurological evaluation.  Dr. MLS noted 
that a review of the April 1986 hospitalization records 
showed a diagnostic impression of a history of abuse of 
multiple drugs.  According to the discharge summary and the 
veteran's recollection, he had fallen prior to 
hospitalization and since discharge from the hospital.  Dr. 
MLS felt that the veteran had an acquired cerebellar 
dysfunction likely due to substance abuse.  The examiner 
recommended that further evaluation be done.  

At a VA examination in August 1986, the veteran was intact 
neurologically.  Motor status, coordination, and reflexes 
were normal.  There was no dysesthesia.  There was a poor 
response to conversations and some difficulty finding words.  
It was noted that the veteran had been treated for multiple 
drug overdose and treated more than once.  Psychiatrically, 
his behavior and comprehension were not very good; he was a 
bit incoherent and unstable.  A skull series was within 
normal limits.  The diagnoses were a normal physical 
examination and a central nervous system abnormality, 
possibly due to drug overdose.

In September 1986 VA referred the veteran for a psychiatric 
examination, diagnosis and evaluation for a nervous 
condition.  Dr. AEN, a  psychiatrist, diagnosed organic brain 
syndrome, organic personality syndrome, and organic paranoid 
syndrome, all secondary to drug abuse.  

In an October 1986 rating decision, the RO, in pertinent 
part, denied service connection for residuals of head trauma 
and organic brain syndrome secondary to drug abuse.  The RO 
noted that service medical records disclosed that the veteran 
was seen on several occasions for head trauma.  He was 
unconscious on several occasions.  The impression was that 
the veteran had been assaulted.  There was a complaint of 
headaches following one episode; otherwise, there did not 
appear to be any complaints.  

The veteran was notified of this decision by letters dated in 
November and December 1986.  

In May 1989, the veteran stated that his nonservice-condition 
of organic brain syndrome associated with seizures had 
worsened since February 1989.  He wanted a re-evaluation of 
this nonservice condition and any treatment available.  
Submitted with his claim were records for medical treatment 
while at a county jail showing that he reported taking 
prescription medication for seizures and said medication was 
prescribed.  Medical History and Physical Assessment reports 
in January 1987 and January 1988 note a history of seizures.  
In January 1987, it was noted that his last seizure was two 
months earlier and that he stuttered.  

In November 1989 the veteran wrote that he had requested a 
re-evaluation of his organic brain syndrome disability but 
had not heard anything and so was making another request as 
he had been experiencing more than usual seizures with them 
lasting longer in duration.  

In December 1989, in reply to his November 1989 letter, the 
veteran was notified that service connection had been denied 
for organic brain syndrome and that he had been notified in 
November 1986.  In the absence of an appeal that decision 
became final.  He was notified of the type of evidence needed 
to reopen his claim.

In December 1989 the veteran requested service connection for 
a seizure disorder that had been caused by residuals of an 
accident when a 2 1/2 ton truck fell on him.

Evidence received included outpatient treatment records from 
the VA Outpatient Clinic, Pensacola, Florida that show in 
September 1986 the veteran gave a history of blacking out the 
previous weekend and being admitted to Humana Hospital in 
Fort Walton for 24 hours.  There was no prior history of 
syncope.  The diagnosis was syncope of uncertain cause, 
myalgias, and history of drug dependence-cocaine and 
stuttering.  The veteran was diagnosed with cervical strain 
in May 1987 and headaches in January 1988.  

Lay statements from two people indicated they had seen the 
veteran having severe pain and another had seen him having 
severe chest pains.  His mother wrote that he did not have 
medical problems before entering service and he now had 
seizures and pain and numbness on the left side of his body.  
She also mentioned that while in the service he had called 
about an accident in which he was pinched underneath a truck.  
An employer stated that when he did not take his medication, 
he suffered from mood swings.  Also he seemed to have great 
attacks of pain in his left shoulder and left arm.  

Records from White Wilson Clinic included an August 1972 
evaluation apparently for employment.  It was noted that 
several relatives had epilepsy and seizures.

White Wilson Clinic records included private treatment 
records from Dr. MLS that were essentially duplicate records.  
He was seen in August 1986 for a left shoulder disorder.  It 
was recorded that he suffered a head injury, apparently in 
"90".  It was noted that he had a history of multiple drug 
abuse for which he was treated at a VA hospital.  

In March 1990 the RO denied service connection for residuals 
of head trauma to include seizure disorder.  The RO 
determined that the evidence failed to provide a new factual 
basis to warrant reconsideration of the prior denial of 
service connection for a seizure disorder, the residuals of 
head trauma.  

The veteran was notified of this decision by a letter dated 
in April 1990.  

In June 1993 the veteran requested an increased evaluation 
for his service-connected lung condition and other multiple 
conditions to include seizures.  He stated that he hadn't 
been the same since 1981 when he had an accident in service 
where he was trapped underneath a truck and attributed 
several complaints to the accident.  He noted that he went 
into seizures around 1984 to 1986 and started taking 
medication.  

In June 1993, the RO notified the veteran of the type of 
evidence to submit regarding his claims and the assistance 
the RO would provide.  In July 1993 the RO requested that he 
furnish additional information regarding his seizures.  This 
was returned as undeliverable.   

Outpatient treatment records from Pensacola VA Medical Center 
show that in October 1992 the veteran sought treatment for 
left sided pain and seizures.  He reported a history of 
seizures since 1985 which were occurring more often.  They 
had been controlled with medication.  In March 1993, he 
sought a refill of medication.  In May 1993 medication for 
seizures had been increased and there was a decrease in 
seizure activity.  There was an impression of seizure 
syndrome.  In June 1993 during an intake evaluation for a VA 
mental health clinic the veteran reported that in service a 
truck pinned him down during a maintenance check.  He was 
knocked out but had no physical problems.  The diagnoses 
included seizure disorder.  In June 1993, he reported having 
had seizures since 1982 but had never seen a neurologist.  He 
just would pass out and was on medication.  The pertinent 
assessment was "Seizure Disorder- almost Petit Mal & 
exaggerated ?" 

The veteran was seen periodically for check on medication 
levels.  In December 1992, he reported having seizures since 
1984 that were getting worse in spite of being on medication. 

The veteran was referred by VA to Dr. MLS at White-Wilson 
Medical Center for a VA Compensation and Pension (C&P) 
examination on a fee basis in August 1993.  According him, he 
had "nonviolent" seizures brought on by being upset, sexual 
relations, work or exposure to the sun.  He described 
symptoms relating to syncope and his medication for such 
episodes.  The examiner noted that the history was rather 
sketchy.  

The examiner thought it was likely that he had epileptic 
seizures, but was unsure whether they were related to an 
underlying cerebral lesion.  It might very well have been 
idiopathic.  The dizziness appeared to be part of the aura 
leading up to the seizure.  

In itself, it was also epileptic and seizure activity, but it 
sounded as though he were having no generalization of the 
seizures in recent time and therefore the anticonvulsant 
medication might be helpful.  The seizure disorder apparently 
dated back to 1982, but the injury that he stated was very 
sketchy and vague, and did not seem to include head injury to 
lead to a cerebral injury and subsequent seizure.  However, 
temporally and onset of the seizures may very well have 
occurred in the early 80's.  The examiner recorded that 
specific description of seizures and subsequently seizure 
type was difficult.  It probably represented a simple or 
partial complex seizure disorder with generalization, 
accordning to the examiner.  

In September 1993 the RO found that although the VA evidence 
was new, it was not material and denied the claim for service 
connection for a seizure disorder.  The claim for dizziness 
was denied as it appeared to be associated with his seizures, 
per his neurological examination; however, there was no 
evidence of dizziness while on active duty or on his 
discharge examination. 

The veteran provided testimony at a personal hearing at the 
RO in March 1995.  A copy of the transcript is in the claims 
file.  The veteran testified that his first seizure was in 
1983 and he was treated at Humana Hospital at Fort Walton 
Beach.  He did not recall the month.  He was placed on 
medication.  

The hearing officer pointed out to the veteran that there was 
a possibility that service connection could be granted on a 
presumptive basis under certain conditions if the seizures 
developed within one year after service.  The veteran stated 
that he would obtain the report from Humana Hospital when he 
was treated in 1983.  

At the personal hearing, the veteran submitted several lay 
statements from friends and family members regarding their 
observations of the veteran's chest pain, seizures, dreams, 
and other medical problems.  Several mentioned that the 
veteran was not the same person as he was before being in the 
service.  

The admission history and physical for the admission in early 
September 1986 at Humana Hospital shows the attending 
physician as Dr. MLS who noted that he had previously 
examined the veteran for VA evaluation.  He recalled that the 
veteran had a past medical history of multiple substance 
abuse and had been hospitalized at Bay Pines, Florida within 
recent months for detoxification.  He had been taking no 
medications.  

The veteran had been brought to the emergency room after 
suffering a severe headache, drinking an undisclosed amount 
of alcohol and then taking a friend's prescription medication 
for pain relief.  After this he stopped breathing, his heart 
stopped beating and there was no pulse.  His friend 
resuscitated him and emergency medical technicians were 
called.  As he was combative he was restrained and admitted 
to the mental health unit.  The admitting diagnosis was 
behavior out of control, etiology uncertain.  Possibilities 
were mentioned but etiology was not clear.  His mother stated 
that he may have had a similar episode in the past as a 
reaction to alcohol.  He was to stay for observation to 
evaluate for the possible etiologies for his syncope and 
other medical conditions; however, the following day, he left 
the hospital against medical advice and did not return.  

A duplicate copy of the SSA decision was submitted.  Also 
duplicate copies of the lay statements were received.  

Outpatient treatment records from the VA Medical Center at 
Pensacola for the period from January 1995 to August 1996 
were received.  In February 1995 he reported a 5 to 7 year 
history of "blackouts".  The veteran was seen for follow-up 
of seizure disorder and medication level checks.  He also was 
seen for unrelated disorders.  

The veteran had an EEG in July 1993.  The impression was 
normal awake and drowsy EEG.  No abnormal spikes or sharp 
waves were noted.  It was further noted that a normal EEG did 
not rule out seizures.  Clinical correlation was suggested.  
It was also noted that a follow up sleep deprived EEG may be 
of more value if seizures were suggested clinically.

The medical records for a period of hospitalization at the 
SATP at Gulfport from October to November 1994 for alcohol 
dependence were received.  The discharge diagnoses included 
seizure disorder.  The discharge summary noted that the 
veteran had seizures following being hit by a truck in 
service.  He was unconscious for four hours then and after 
release he just had a few seizures but by 1984 he had grand 
mal seizures and had been on medication ever since.  He 
reported a seizure a few weeks before admission but had no 
seizure while hospitalized.  He reported that after a seizure 
in 1993 he developed a speech disorder.   

Social Security Administration (SSA) records show that the 
veteran was determined to have become disabled in November 
1992.  His impairments which were considered to be "severe" 
under the Social Security Act were an uncontrolled seizure 
disorder, an organic mental disorder and major depression.  
The decision notes that the veteran had psychological and 
behavioral abnormalities associated with a dysfunction of the 
brain as evidenced by a disorientation to time and place, a 
memory impairment, perceptual and thinking disorders and a 
disturbance of mood.  

As a result of his combined psychological impairments, but 
predominantly because of his organic mental disorder, he 
experienced a marked restriction of activities of daily 
living, marked difficulties in maintaining social 
functioning, frequent deficiencies of concentration or task 
persistence and continual episodes of deterioration or 
decompensation in work or work-like settings.  The 
conclusions were supported by records from VA medical 
facilities and a psychological consultative examination by 
REN, Ph.D. 

In November 1996 the RO determined that new and material 
evidence to reopen the claim for service connection for 
residuals of head trauma, to include seizure disorder and 
dizziness had not been submitted.  

In November 1996, an inquiry was received from a member of 
Congress on the veteran's behalf.  Submitted with the inquiry 
was correspondence from the veteran to the Congressman with 
attachments.  

These attachments were duplicate copies of evidence 
previously submitted, copies of letters to VA and from VA and 
copies of a prior rating decision and statement of the case.  

In April 1997, the veteran submitted a statement to the 
Philadelphia ROIC requesting that his file be transferred 
from the St. Petersburg, Florida RO to the Philadelphia VA 
ROIC as he was living in that area and provided a new 
address.  

In his substantive appeal received in November 1997 the 
veteran requested a hearing before a Member of the Board both 
in Washington, D.C. and at a local VA office.  

Reports were received from the Department of Corrections for 
a period from March to July 1998.  These records show 
treatment for a seizure disorder and other disorders.  
Several assessments note that the veteran had a seizure 
disorder secondary to a head injury.

Outpatient treatment records from VA Medical Centers in 
Binghamton and Syracuse, New York were received for the 
period from September 2000 to January 2001.  In September 
2000 it was noted that he had recently relocated from Florida 
and during the trip his medications had been stolen.  He 
reported having had two seizures in the past five days.  He 
reported being diagnosed with seizures in 1984.  He reported 
a history of head trauma and also believed he had loss of 
consciousness while in the military on combat maneuvers and 
training.  During this period he sought treatment and 
medication for his seizure disorder and other unrelated 
disorders.  

The Buffalo RO wrote to the veteran in February 2001 
requesting additional information from the veteran and also 
that he clarify the type of hearing and location of hearing 
if he still desired one.  

In March 2001, records were received from the Social Security 
Administration on which a decision had been based.  These 
included duplicate copies of records previously submitted and 
considered.  

An assessment completed for SSA in June 1993 by Dr. HT noted 
a history of seizure disorder, history of noncompliance with 
medications, history of recent drug and alcohol abuse for 
which the veteran was in treatment.  His speech disorder was 
secondary to a seizure event in February 1993.  

In January 1994, Dr. CB evaluated the veteran for SSA and 
noted that he had a history of seizure disorder in February 
1993 secondary to drug withdrawal.  He had a normal 
neurological evaluation.  He had a negative graded exercise 
test in October 1993.   

A July 1986 computed tomography report from Humana Hospital 
was included in the SSA records.  The impression was that no 
abnormality was identified in the posterior fossa and brain.  
The veteran refused iodinated contrast.  At the time of a 
September 1986 electroencephalogram (EEG), the veteran 
reported, regarding a head injury, being unconscious several 
times due to fighting but no fracture.  The impression was 
normal EEG awake state.  

The SSA records also included medical records from Dr. MLS.  
There were duplicate copies of records previously submitted.  
In addition, there was an August 1986 report that noted the 
veteran's speech was quite dysarthric.  The problem with 
dysarthria and suspected cerebellar pattern speech had been 
ongoing since his hospitalization of April 1986.  

Dr. MLS noted that the veteran's description of disability 
from VA suggested a head trauma, however, he had no specific 
history regarding this.  Dr. MLS felt that the veteran had an 
acquired cerebellar dysfunction that may have been likely due 
to substance abuse.  It seemed to be limited to his speech.  
He had some headaches that were rather nondescriptive.  



Included in the SSA records was the report of a Social 
Security Evaluation performed in May 1993.  Based on a record 
of a 1986 examination, the examiner noted that the veteran 
began having difficulty while serving in the military, with 
severe seizures and had been abusing multiple types of drugs, 
including cocaine, alcohol and marijuana.  

He had had a seizure, some falls, and some severe headaches.  
He stated that he served in the Army for several years and 
began having seizures.  The impression was an organic mental 
disorder, not otherwise specified and major depression.  The 
examiner noted that the organic mental disorder was a long 
standing condition and at that time his seizures had not been 
controlled which tended to worsen memory and functioning.  

Also received from SSA were duplicate copies of VA outpatient 
treatment records. 

The report of a general clinical evaluation dated in November 
1993 for SSA noted that the veteran did not speak during the 
interview and that his wife answered the questions.   
According to his wife, the veteran started experiencing a 
severe seizure disorder in 1983, and medication had reduced 
the seizures but not brought them under control.    

According to the wife, the veteran was involved in a possible 
accident in the early 1980's while in the military in which 
he was pinned under a truck and had to be revived.  She had 
no further information concerning this.  She was not aware of 
any other head injuries.  The diagnostic impression included 
a seizure disorder out of control.  

The veteran received a favorable SSA decision in August 1994.

VA outpatient treatment records from January to July 2001 
show treatment for a seizure disorder and other unrelated 
disorders.  


New and Material Evidence

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302.  

Absent an appeal, a decision of a duly constituted rating 
agency or other agency of original jurisdiction shall be 
final and binding on all VA field offices as to conclusions 
based on evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 
1991).  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.1103 (2001).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 1991); see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  


In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
CAFC noted that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  However, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under § 5108.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

In addition, all of the evidence received since the last 
final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  The Board does not have jurisdiction to consider a 
previously adjudicated claim unless new and material evidence 
is presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996).

There is new legislation regarding the obligations of VA in 
assisting claimants.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  The 
VCAA provides:

Nothing in this section shall be construed to 
require the Secretary to reopen a claim that 
has been disallowed except when new and 
material evidence is presented or secured, as 
described in section 5108 of this title.

VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2097-
98 (2000) (38 U.S.C.A. § 5103A (West Supp. 2002)).

The rule amending the adjudication regulations to implement 
the provisions of the VCAA is effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a) regarding 
new and material evidence, which is effective August 29, 
2001.  The amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  66 
Federal Register 45620 (2001).  Thus, this provision does not 
apply to the appeal at issue.


Service Connection

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in line of duty.  
38 U.S.C.A. § 1131.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).



Where a veteran served for at least 90 days during peacetime 
after December 31, 1946, and epilepsies become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309(c) (2001).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.

A veteran who served in military service is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service preexisted service will 
rebut this presumption. 38 U.S.C.A. §§ 1111, 1137 (West 
1991).

A veteran will be paid VA compensation benefits for a 
disability caused by a disease or injury incurred or 
aggravated by active military service during wartime. See 38 
U.S.C.A. § 1110 (West 1991). 

"[E]very veteran shall be taken to have been in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service."  38 U.S.C.A. § 1111 (West 
1991). See 38 C.F.R. §§ 3.303, 3.304 (2001).

Entitlement to service connection may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. 
§§ 3.303(a), 3.304.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2001).


Analysis

Preliminary Matter: Duty to assist

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board's consideration 
of the new regulations in the first instance is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.

The amendments to 38 C.F.R. § 3.156(a), the second sentence 
of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) 
regarding any claim to reopen a finally decided claim apply 
to claims received on or after August 29, 2001.  The 
veteran's claim was received prior to August 29, 2001, 
therefore, the amendments regarding reopening of a finally 
decided claim do not apply to this claim.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159 (2001).  The RO provided the veteran a copy of the 
applicable rating decision and forwarding letter that in 
combination notified him of the basis for the decision 
reached.  The RO also provided the veteran a statement of the 
case and supplemental statement of the case that included a 
summary of the evidence, the applicable law and regulations 
and a discussion of the facts of the case.  

The Hearing Officer informed the veteran as to the type of 
evidence needed for his claim.  The veteran indicated that he 
was going to obtain certain medical evidence.  In addition, 
the RO secured medical records.  The RO also was ready to 
assist the veteran in obtaining medical records if he 
supplied specific identifying information. 

The veteran requested another hearing but it was not clear as 
to the type of hearing he desired.  Letters were written to 
the veteran in June 2000 and in February 2001 asking him for 
clarification regarding his hearing request.  

In addition, in a supplemental statement of the case issued 
in February 2002, the veteran was notified that if he still 
wished a hearing, he should submit a statement showing where 
he wanted the hearing and the type of hearing desired.  To 
date, however, no reply has been received.

It is clear from the record that the RO's communications with 
the veteran in the aggregate have advised him to submit 
evidence in support of his claims.  He has been advised of 
evidence he could submit himself or to sufficiently identify 
evidence and if private in nature to complete authorization 
or medical releases so that VA could obtain the evidence for 
him.  Such notice sufficiently placed the veteran on notice 
of what evidence could be obtained by whom and advised him of 
his responsibilities if he wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 01-997 (U.S. Vet. 
App. June 19, 2002).


New and Material Evidence

In this case the last final unappealed decision was in March 
1990, when the RO determined that new and material evidence 
had not been submitted to reopen the claim for service 
connection for residuals of head trauma to include a seizure 
disorder.  

The basis for the RO's March 1990 denial was that there was 
no evidence relating a seizure disorder to service on any 
basis or showing manifestation of a seizure disorder to a 
compensable degree during the one year presumptive period 
following service based on an incident in service.  The 
veteran was provided notice of the decision and his appellate 
rights but he did not initiate an appeal from that decision.  
Therefore the March 1990 rating decision became final.

Since that time, additional evidence has been added to the 
record in conjunction with the veteran's attempt to reopen 
his claim.  The Board has reviewed the evidence submitted 
subsequent to the March 1990 decision, in the context of all 
the evidence of record.


When the RO finally denies a claim, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented. 38 U.S.C.A. § 7105; 38 C.F.R. 
§20.1103.  If new and material evidence is presented, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999).  However, the first element is whether new 
and material evidence has been submitted and if not, then the 
Board's analysis must end here.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record. 

In the case at hand, the Board finds that new and material 
evidence has not been submitted regarding a seizure disorder 
to warrant reopening the veteran's claim for service 
connection.  The specified basis of the RO's determination in 
1990 is not changed materially by the additional evidence 
that collectively shows ongoing treatment for essentially the 
same seizure disorder shown previously and not linked to 
service then or in the more recent treatment records.

The veteran has variously reported seizures beginning in 
1982, 1983, 1984, 1985 and during the period from 1984 to 
1986.  Although at his personal hearing he testified to 
having been treated for seizures sometime in 1983, and 
indicated that he would submit this evidence, to date he has 
not done so.




The evidence received is essentially cumulative of earlier 
evidence and does nothing to establish onset of any current 
seizure disability during service or during the presumptive 
period.  Under the Elkins test, VA must first determine 
whether the veteran has submitted new and material evidence 
under 38 C.F.R. § 3.156 to reopen the claim.  

The additional evidence regarding a seizure disorder is 
cumulative, thereby failing the first test.  It does not 
offer any additional evidence on that issue of value to the 
matter at hand.  

The examiner at a VA fee basis examination in August 1993 
noted that the veteran's history of his seizure disorder was 
rather sketchy and vague, and a head injury as described by 
the veteran did not seem to be of a type that led to a 
cerebral injury and subsequent seizure.   

Under the VCAA "competent lay evidence" means any evidence 
not requiring specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of facts or circumstances and conveys matters 
that can be observed and described by a lay person.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 
C.F.R § 3.159(a)(2)).

There are numerous lay statements that attest to matters 
within a lay person's competence, but such evidence is 
cumulative since a lay person is not competent to opine on 
matters such as medical diagnosis or etiology of disease.  

For example, as the rule implementing the VCAA explains, a 
lay person would not be competent or qualified to offer 
medical opinions or to diagnose a medical condition.





In the veteran's additional statements, letters and testimony 
in support of his claim, he offers an account of having 
incurred head trauma due to a truck accident in service that 
resulted in a seizure disorder.  As mere reiterations of 
previous contentions on which his prior claim was based, the 
veteran's statements and testimony are not new within the 
meaning of 38 C.F.R. § 3.156.  

In addition, although the veteran is competent to report his 
alleged in-service symptoms, as well as any continuation of 
such symptoms after service, the record does not reflect that 
he possesses a recognized degree of medical knowledge that 
would render him competent to offer opinions as to medical 
diagnosis or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, although he may believe that he sustained 
an injury while in service that has resulted in current 
disability, his opinion is not competent evidence.

While a May 1993 evaluation for Social Security refers to a 
1986 examination record that notes a history of the veteran 
having severe seizures while in service, it is based on the 
veteran's recitation of history that had previously been 
considered and rejected, and does not establish a 
relationship between any current disability and a claimed 
disorder in service.  See Elkins v. Brown, 5 Vet. App. 474, 
478 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993). 

The Board finds that the additional evidence when viewed with 
that previously of record is not new and material evidence as 
defined by the regulation, being duplicative or cumulative.  
As such it is not so significant that it must be considered 
in order to decide the merits of the claim fairly.  38 C.F.R. 
§ 3.156(a).

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for residuals of 
head trauma to include a seizure disorder and dizziness, the 
first element has not been met.  Accordingly, the Board's 
analysis must end here.  Butler, supra.


ORDER

The veteran, not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
residuals of head trauma to include a seizure disorder and 
dizziness, the appeal is denied.



		
	RONALD R. BOSCH
Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

